Citation Nr: 0710056	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for low and mid back 
disorders.

5.  Entitlement to service connection for a right leg 
disorder to include right calf atrophy.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
September 2000.  The veteran also had prior and subsequent 
periods of unverified service in a reserve component. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona which 
denied the veteran's claims of service connection for right 
leg, left leg, right knee, left knee, and low and mid back 
disorders both as a direct result of her ACDUTRA and 
secondary to her service connected right Achilles' tendonitis 
and planter fasciitis (right foot disability).  In April 
2006, the veteran withdrew her video hearing request.

As will be more fully explained in the remand below, the 
claim of service connection for a right leg disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

Left leg, right knee, left knee, and low and mid back 
disorders were first manifested post-service and no nexus 
between any of these conditions and an incident of service or 
service-connected disability is shown.


CONCLUSIONS OF LAW

1.  A left leg disorder was not incurred in or aggravated by 
military service and is not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 101(24), 
106, 1110, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006); 71 Fed. Reg. 
52744 (2006) (amendment to 38 C.F.R. § 3.310).

2.  A right knee disorder was not incurred in or aggravated 
by military service and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006); 
71 Fed. Reg. 52744 (2006) (amendment to 38 C.F.R. § 3.310).

3.  A left knee disorder was not incurred in or aggravated by 
military service and is not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 101(24), 
106, 1110, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006); 71 Fed. Reg. 
52744 (2006) (amendment to 38 C.F.R. § 3.310).

4.  Low and mid back disorders were not incurred in or 
aggravated by military service and is not proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006); 
71 Fed. Reg. 52744 (2006) (amendment to 38 C.F.R. § 3.310).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in her 
possession, what specific evidence she  is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in March 2003 and June 2003, prior to 
the appealed from August 2003 rating decision, as well as the 
subsequent written notice provided in November 2003, August 
2004, and July 2006, informed the veteran to submit all 
relevant evidence in her possession and of the evidence 
needed to substantiate her claims, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Moreover, the July 2006 letter provided notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal 
should service connection be granted in accordance with the 
United States Court of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In view of the above, the Board finds that the RO complied 
with VA's duty to assist the veteran.  38 U.S.C.A. § 5103(a); 
see also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's reserve component medical 
records and all other identified medical records, including 
her records and/or statements from JMP, D.O., BG, D.C. 
(initials used to protect the veteran's identity), Southwest 
Sports Medicine & Orthopedic Surgery Clinic, and the Phoenix 
VA Medical Center.  Moreover, the Board finds that the 
examinations provided the veteran in July 2003, December 
2003, and October 2004, as to the secondary service 
connection claim, were thorough in nature and contain 
opinions addressing the nexus question which opinions are 
supported by a review of the record and a rationale.  There 
is no further duty to provide an examination or obtain a 
competent opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As to the direct service connection questions, the veteran's 
reserve component medical records were negative for 
complaints, diagnoses, or treatment related to these 
disabilities.  Moreover, the record does not include a 
current diagnosis of chronic disease processes of the left 
leg and knee, the first diagnosis of a back disability does 
not appear in the record until years after her separation 
from service, and the only post-service medical evidence that 
refers to these disabilities refers to them in the contact of 
being caused or not caused by her service connected right 
foot disability.  Under these circumstances, there is no duty 
to provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  See also 38 C.F.R. §§ 19.9, 
19.31 (2006).   

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, such error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Background

The veteran contends that her left leg, right knee, left 
knee, and low and mid back disorders were either caused by 
her ACDUTRA or her service connected right foot disability.  
It is also requested that the veteran be afforded the benefit 
of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Initially, the Board notes that a review of the record on 
appeal shows that the veteran sustained the injury which led 
to service connection for her right foot disability while on 
ACDUTRA for two weeks in September 2000.  See, for example, 
April 2001 Medical Evaluation Board report with accompanying 
evidence including December 2000 and September 2001 medical 
evaluations.  

In the September 2001 referral, while the veteran complained 
of right knee pain, examination was normal.  Similarly, while 
a September 2001 treatment record noted her complaint of her 
"knee popping," she was not diagnosed with a disability.  

Reserve component treatment records, including the August 
1997, September 1997, and February 2001 examinations, January 
1998, January 1999, and March 2000 Annual Certification of 
Physical Condition, and the March 2001 Medical Evaluation 
Board report, are otherwise negative for injuries or 
complaints related to left leg, right knee, left knee, and 
low and mid back disorders.

JMP, D.O., (the veteran's family physician) opined in a 
January 2002 treatment record that the veteran injured her 
right knee in a fall caused by her service connected right 
foot disability.  However, she did not thereafter diagnosis 
the right knee with a disability.  

Similarly, VA treatment records dated from May 2004 to 
October 2005 show the veteran's complaints and/or treatment 
for left ankle, knee, and/or back pain without diagnosing a 
disability. 

As to the origins of these disabilities, JMP, D.O., opined in 
August 2002 that when she first saw the veteran in June 2002 
that she had pain in her back due to walking for such a 
prolonged period of time with the brace on her right foot.

JMP, D.O., opined in February 2003 that the veteran had 
chronic back pain also secondary to her know service 
connected right foot disability.  However, she did not 
thereafter diagnosis a chronic disability of the back.  

Thereafter, BG, D.C., (a chiropractor) in June 2003 reported 
that the veteran told him that she was injured in September 
2000 while on active duty and showed him medical evidence 
that showed she was placed in a walking cast in February 
2001.  He thereafter noted that the veteran was still in a 
walking cast when he saw her in June 2003.  He thereafter 
opined that it was his understanding from the medical 
evidence that the veteran was discharged with Achilles' 
tendonitis and planters fasciitis (i.e., what, in essence, is 
know her service connected right foot disability), and this 
disability has caused severe marked atrophy on the right leg, 
right knee subluxation, and mid and low back problems.  It 
was also opined that because her left leg had to compensate 
for her service connected right foot disability she also has 
problems with her left leg and knee.  However, he did not 
thereafter diagnosis a chronic disability of the knees, left 
leg, or back.  

Subsequently, while the July 2003 VA examiner did not 
diagnosis the veteran with a chronic disability of the knees, 
left leg, or back, he did provide the following opinion:

She unfortunately has been walking and 
using a cam walker for more that two 
years, is left with atrophy of her right 
calf, slight stiffness of the right 
ankle, and has a poor gait with the 
elevation of the right leg due to the cam 
walker.  Her present symptomatology of 
right knee, low back, (and) left knee, 
are indirectly related to using a cam 
walker, but she really should be actively 
treated to eliminate the cam walker . . . 
(and) the (adverse) symptomatology in the 
knees and back will resolve.

Furthermore, while the JMP, D.O., in April 2004 did not 
diagnosis the veteran with a chronic disability of the knees, 
left leg, or back, he did provide the following opinion:

. . . [the veteran] was placed in the CAM 
walker to provide rest for the right 
Achilles' tendonitis and planters 
fasciitis until she could precede with 
physical therapy . . .  her temporary 
treatment caused secondary problems . . .

As noted above, the CAM walker was 
supposed to be a temporary treatment 
until formal physical therapy could 
ensue.  However, continued use of the CAM 
walker significantly effects (sic) the 
body mechanics producing secondary strain 
on the lumbosacral spine, the hips and 
knees (as documented at her recent VA 
examination) . . .

Similarly, a May 2004 VA physical therapy record included the 
therapist's opinion that the veteran's prolonged use of the 
Cam Walker boot caused her low back pain and knee pain.  
However, the veteran was not thereafter diagnosed with a 
chronic disability of the knee and back.  

In the December 2003 VA examination report and its addendum, 
the physician reported that X-rays of the knees were normal, 
X-rays of the thoracic spine showed minimal wedging at T8 and 
T9, X-rays of the lumbar spine showed degenerative disc 
disease, X-rays of the right foot were normal, X-rays of the 
right ankle showed a history of an old trauma, and X-rays of 
the tibias showed, on the right, posterolateral thickening.  
It was also noted that examination revealed a tender thoracic 
spine and knees along with complaints of pain in the right 
ankle with motion studies.  However, the examiner, except as 
noted above, did not thereafter diagnosis the veteran with 
any chronic disabilities.  Thereafter, the December 2003 VA 
examiner opined that the veteran's tibia and right ankle 
disorders were not related to her service connected right 
foot disability and her other areas are not related to her 
service connected right foot disability because her history 
was too vague.

The same VA examiner that conducted the December 2003 VA 
examination noted that 2004 magnetic resonance imaging 
evaluations (MRIs) of the right and left knee were negative; 
2003 X-rays of the lumbar spine showed narrowing at L5-S1 and 
2004 MRI of the lumbar spine showed disc desiccation at L3-L4 
and L5-S1; and 2004 X-rays of the right and left foot were 
negative.  Thereafter, he opined as follows:

As far as [her] . . . knees, middle back, 
[and] low back [are concerned], these are 
not caused by or a result of the service 
connected right Achilles' tendonitis.  
Her responses are extremely exaggerated, 
Waddell type.  As far as I am concerned, 
including her self-described history of 
anxiety attacks, her orthopedic 
symptomatology is secondary to conversion 
reaction and/or psychophysiologic 
reaction, and has nothing to do with the 
right Achilles' tendonitis . . . 
(Emphasis added).

The veteran was again examined by VA in June 2005, at which 
time it was determined that she did have fibromyalgia.

Service connection is in effect for right foot, plantar 
fasciitis, Achilles tendonitis, 10 percent disabling, and a 
mood disorder, 70 percent disabling; a total rating based on 
individual unemployability has been awarded.


Analysis

As to entitlement to direct service connection for right 
knee, left leg, and left knee disorders, while the post-
service record shows the veteran's complaints of pain, it 
does not show her being diagnosed with a chronic disability 
of the knees or left leg.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) (pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted).  Moreover, the 
record is negative for a medical opinion linking any current 
disorder to military service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In addition, as to the veteran's low back 
degenerative disc disease, the Board does not find continuity 
of symptomatology given the time that past between her 
separation from reserve service and first being diagnosed in 
2003.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Furthermore, because the veteran does not have 
90 days of active duty, she is not afforded the benefit of 
the presumptions found at 38 C.F.R. § 3.309 (2006).  See 
38 C.F.R. § 3.307 (2006).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
direct service connection for right knee, left knee, and low 
and mid back disorders.

As to entitlement to secondary service connection for right 
knee, left knee, and low and mid back disorders, the Board 
gives more weight to the December 2003 and October 2004 VA 
opinions than that provided by the July 2003 VA examiner, 
JMP, D.O., BG, D.C., and the physical therapist because 
neither the July 2003 VA examiner, the physical therapist, 
nor the private healthcare professional provided a baseline 
as to the severity of these disabilities before being caused 
or aggravated by her service connected right foot disability.  
See 71 Fed. Reg. 52744 (2006) (amendment to 38 C.F.R. 
§ 3.310).  Moreover, while JMP, D.O. reported that she had 
reviewed at least some of the veteran's in-service and post-
service medical records, the December 2003 and October 2004 
VA opinions were provided after a review of the entire record 
on appeal, including the letters from JMP, D.O., and BG, 
D.C., as well as an examination of the claimant.  Lastly, the 
Board gives more weight to the December 2003 and October 2004 
VA opinions than that provided by the July 2003 VA examiner, 
the physical therapist, JMP, D.O., and BG, D.C., because the 
VA opinion, unlike the other opinions, were provided by an 
expert in the appropriate filed of medicine.  See Evans, 
supra.  

Therefore, since the preponderance of the competent evidence 
is against finding that the veteran's service connected right 
foot disability caused or aggravated her left leg, right 
knee, left knee, and low and mid back disorders, secondary 
service connection for these disabilities must be denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310; Allen, supra.

In reaching these conclusions, the Board has not overlooked 
the appellant's and her representative's statements to the RO 
or the claimant's statements to her VA examiners and 
physicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide opinions relating to the diagnosis 
or etiology of diseases or disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, these 
statements are not probative evidence as to the issues on 
appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, because the preponderance of 
the evidence is against the appellant's claims, the doctrine 
is not for application.  See also, e.g., Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  






ORDER

Service connection for a left leg disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for low and mid back disorders is denied.


REMAND

As to entitlement to service connection for a right leg 
disorder to include right calf atrophy, an opinion is 
required to address the possible relationship between any 
such condition and the service-connected right foot 
disability. 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

		1.  Copies of all outstanding records of treatment 
received by the 			veteran for the disability at 
issue from VA and non-VA medical 			providers should 
be obtained and made part of the record.

2.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and etiology of any current 
right leg disability. All indicated tests 
and studies should be performed. After 
clinical examination and review of the 
record, the examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
right leg disorder, to include right calf 
atrophy, is related, directly or 
otherwise, to the service-connected 
plantar fasciitis, Achilles tendonitis, 
right. 

A rationale for all conclusions should be 
provided. The claims file should be made 
available to the examiner in conjunction 
with the examination.  

3.  After completion of the required 
notice, with consideration of all 
evidence added to the record subsequent 
to the last supplemental statement of the 
case (SSOC), the RO/AMC must readjudicate 
the veteran's remaining claims.  If any 
claim remains denied, the RO/AMC should 
issue an appropriate SSOC and provide the 
veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


